1. A judgment in a habeas corpus proceeding, being reviewable, is conclusive on the question of the legality or illegality of the alleged detention (Day v. Smith, 172 Ga. 467,  157 S.E. 639), but may be set aside, like other judgments, where invalid. Wright v. Martin, 153 Ga. 32 (111 S.E. 190). This may be done by the statutory motion where based on a defect not amendable appearing on the face of the record (Code, § 110-702; Artope v. Barker, 74 Ga. 462;  Regopoulas v. State, 116 Ga. 596, 42 S.E. 1014;  Tietjen v. Merchants' Nat. Bank, 117 Ga. 501,  43 S.E. 730; Sweat v. Latimer, 119 Ga. 615, 46 S.E. 835;  Drake v. Brown Mfg. Co., 121 Ga. 550, 49 S.E. 590;  Fields v. Arnall, 199 Ga. 491, 494, 34 S.E.2d 692); such motion being made to the court by which the judgment was rendered, and reasonable notice being given to the opposite party (Code, § 110-707; Bell v. Hanks, 55 Ga. 274 (3);  Jackson v. Jackson, 199 Ga. 716, 721, 35 S.E.2d 258); or the judgment may be set aside in an independent proper proceeding by petition with rule nisi or process and service upon the necessary parties, where the objection is based on an irregularity not appearing on the face of the record. Union Compress Co. v. Leffler, 122 Ga. 640 (50 S.E. 483);  Ford v. Clark, 129 Ga. 292 (58 S.E. 818); Methodist Episcopal Church, South v. Decell, 187 Ga. 526
(1 S.E.2d 432); Simpson v. Bradley, 189 Ga. 316, 318
(5 S.E.2d 893).
2. The only attempt at pleading in the present instance — being a written "motion" to set aside a judgment rendered in a habeas corpus proceeding, but being without service of any copy or process or rule nisi or other appropriate order of the court — entirely failed to meet the requirements of either of the above-stated proceedings for setting aside a judgment and to call into question the validity of the judgment here. Accordingly, the court did not err in overruling the "motion."
Judgment affirmed. All the Justicesconcur.
                       No. 15650. JANUARY 8, 1947.